*953PoR Cuanto en este caso la demandante apelada lia radicado una segunda moción interesando la desestimación del recurso;
PoR Cuanto, los motivos que ahora alega en apoyo de su moción consisten en que la apelación es frívola y en que la demandada ape-lante no ha sometido aún a la consideración de la corte inferior la transcripción de evidencia;
PiOR Cuanto, por resolución de esta corte de fecha' 9 del mes pasado se sostuvo que no había motivos suficientes para decidir sobre la cuestión de frivolidad que suscitaba entonces la apelada, sin que la situación haya variado en ese respecto, y aparecen ahora de los autos certificaciones del Secretario de la Corte de Distrito de San Juan creditivas de haberse radicado en su oficina la transcripción completa de la evidencia en este caso, estando pendiente de apro-bación por la corte inferior;
Por tanto, no existiendo motivos que justifiquen la desestima-ción del recurso, se desestima la moción de la demandante apelada.